.,




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

     UNITED STATES OF AMERICA
     and THE STATE OF FLORIDA,
     ex rel. DR. SANTOSH POTDAR,

             Plaintiffs,                                  Case No. 8:18-cv-01928-T-02 SPF

                     V.                                  FILED EX PARTE
                                                         AND UNDER SEAL

     HCA HEALTHCARE, INC.
     HCA HEALTH SERVICES OF FLORIDA, INC.
     ACCESS HEALTH CARE, LLC
     HCA-ACCESS HEALTHCARE HOLDINGS, LLC
     HCA-ACCESS HEALTHCARE PARTNER, INC.
     ACCESS 2 HEALTH CARE PHYSICIANS, LLC
     ACCESS HEALTH CARE PHYSICIANS, LLC
     ACCESS MANAGEMENT CO., LLC
     OAK HILL HOSPITAL and
     PARIKSITH SINGH

            Defendants.
                                            /

                                                ORDER

            This cause comes before the Court on the United States' Notice of Election to Decline

     Intervention, whereby the United States has given notice of its decision to decline

     intervention in this action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B).

     Upon consideration thereof, it is hereby ORDERED:

            1. The Complaint shall be unsealed and served upon the defendants.

            2. All other contents of the Court's file in this action shall remain under seal and

     not be made public or served upon the defendants, except for this Order, the United
             States' Notice of Election to Decline Intervention, and the State of Florida's Notice

             of Non- Intervention, which the relator will serve upon the defendants only after

             service of process has been effected on the defendants.

                    3. The seal shall be lifted as to all other matters occurring in this

             action after the date of this Order.

                    4. Any party who files or otherwise serves a pleading, motion,

             notice or other paper in this action shall also serve a copy of such document

             upon counsel for the United States, as provided for in 31 U.S.C. § 3730(c)(3).

                        As also provided therein, the United States may order any

             deposition transcripts and is entitled to intervene in this action, for good

             cause, at any time. See id.

                    5. A copy of all Orders, Notices, and any other papers entered in this

             case by the Court shall be sent to counsel for the United States.

                    6. Before proposing that this action be dismissed, settled or

             otherwise discontinued, the relator or the defendants shall first solicit the

             written consent of the United States.

             DONE and ORDERED in Chambers in Tampa, Florida, April 14, 2020 .




Copies to:
Carolyn B. Tapie                     Jill Bennett, Esq.
United States Attorney's Office      Assistant Attorney General
400 North Tampa Street, Suite 3200   Florida Office of the Attorney
Tampa, FL 33602                      Medicaid Fraud Control Unit
                                     Complex Civil Enforcement Bureau
Attorney for the United States       PL-01, The Capitol
                                     Tallahassee, FL 32399

                                     Attorney for the State of Florida
Gordon Schnell, Esquire
Phillip Brown, Esquire
Constantine Cannon LLP
335 Madison Avenue, 9th Floor
New York, NY 10017

Hallie Noecker, Esquire
Constantine Cannon LLP
150 California Street, Suite 1600
San Francisco, CA 94111

Jesse L. Hoyer, Esquire
Sean Estes, Esquire
Hoyer Law Group
2801 West Busch Blvd.
Suite 200
Tampa, FL 33618

Attorneys for the Relator
